—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered July 8, 1999, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court improperly marshaled the evidence during its identification charge is unpreserved for appellate review (see, CPL 470.05 [2]; People v *464Gray, 86 NY2d 10). In any event, the court properly referred to some of the identification evidence in order to explain the legal principles applicable to the case (see, CPL 300.10 [2]; People v Simpson, 270 AD2d 507).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., Florio, H. Miller and Townes, JJ., concur.